Citation Nr: 1048294	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to April 
1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim.  38 C.F.R. § 19.9 
(2010).  In particular, the Veteran maintains that while serving 
at Korat, Thailand his base was sprayed daily with herbicides and 
other chemicals, and recalls a specific incident when he was 
directly sprayed while sitting in an open movie theater.  See 
Hearing Transcript at 5; see also May 2006 Claim.  

A review of the Veteran's service personnel records reveals that 
he served in Korat Air Base in Thailand from April 1965 to April 
1966, where he worked as an electrician.  In addition, post-
service medical records note that he was diagnosed with prostate 
cancer in November 2005 and underwent a radical prostatectomy in 
February 2006.

In light of this evidence and the Veteran's testimony, the Board 
determines that further attempts should be made to corroborate 
whether the Veteran's unit in Thailand had any documented 
exposure to Agent Orange, herbicides, or other such chemicals 
while he served there.  In addition, if herbicide exposure cannot 
be confirmed, the Board finds that a VA examination is required 
to ascertain whether any residuals of prostate cancer may be 
attributed to the Veteran's period of active service in Thailand 
and his asserted exposure to chemical agents therein.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the information contained in the 
claims file, including the Veteran's 
testimony at hearing, his written statements, 
and the copies of letters sent home from 
Thailand, and determine if they provide all 
of the necessary information as to the 
approximate dates, location, and nature of 
the alleged exposure to herbicides and other 
chemicals.  If not, contact the Veteran and 
ask him to provide the approximate dates, 
location and nature of any chemical exposure 
he feels he encountered during service.  

2.  With the information already of record 
and any new information offered by the 
Veteran, make appropriate attempts to verify 
the Veteran's account that he had in- service 
exposure to chemicals, to include Agent 
Orange and/or herbicides, while stationed in 
Thailand.  Pursuant to the instructions 
contained in VA Fast Letter 09-20 (May 6, 
2009), such action must include consultation 
with the DoD response document (Memorandum 
for the Record) outlining herbicide use in 
Thailand during the Vietnam Era, and 
association of said document with the claims 
file.  If the review of the Memorandum for 
the Record does not confirm the Veteran's 
herbicide exposure, then request verification 
of such exposure from the Joint Services 
Records Research Center (JSRRC).  All 
responses (positive or negative) should be 
associated with the claims file.

3.  If and only if a negative response is 
received and the claim cannot be granted on a 
presumptive basis, afford the Veteran an 
appropriate medical examination for the 
purpose of determining the likely etiology of 
his residuals of prostate cancer.  The claims 
folder must be made available to the examiner 
for review.  Any required tests should be 
completed.

As part of the examination report, the 
examiner is asked to provide an opinion 
concerning whether it is at least as likely 
as not (a 50 percent or greater probability) 
that the Veteran's residuals of prostate 
cancer are causally related to an event, 
injury, or disease in service, to include any 
exposure to chemicals such as Agent Orange or 
herbicides while serving in Thailand.  A 
rationale must be provided for any opinion 
expressed, to include reference to materials 
in the claims file, the account offered by 
the Veteran, and any pertinent medical 
literature, as appropriate.

4.  On completion of the foregoing, 
readjudicate the claim of service connection 
for residuals of prostate cancer.  If the 
decision remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
